EXECUTION VERSION

 

 

PURCHASE AGREEMENT

dated as of

October 30, 2007

between

SGE (NEW YORK) ASSOCIATES,

as Seller

and

NORTHWESTERN CORPORATION,

as Purchaser

 

Purchase and Sale of

Interest in a Lease Transaction

 

 

 



 

--------------------------------------------------------------------------------



EXECUTION VERSION

 

Table of Contents

 

 





 

Page

ARTICLE 1.

DEFINITIONS

 

SECTION 1.1.

Defined Terms.

 

1

ARTICLE 2.

SALE AND PURCHASE; OTHER AGREEMENTS

 

SECTION 2.1.

Sale and Purchase.

 

1

 

SECTION 2.2.

Purchase Price; Payment.

 

2

 

SECTION 2.3.

Taxes.

 

2

ARTICLE 3.

CLOSING; CONDITIONS TO CLOSING

 

SECTION 3.1.

Time and Place of Closing.

 

2

 

SECTION 3.2.

Seller's Conditions to Closing.

 

2

 

SECTION 3.3.

Purchaser's Conditions to Closing

 

4

ARTICLE 4.

REPRESENTATIONS, WARRANTIES AND AGREEMENTS

 

SECTION 4.1.

Representations, Warranties and Agreements of Seller.

 

5

 

SECTION 4.2.

Representations, Warranties and Agreements of Purchaser.

 

7

 

 

 

 

 

 

ARTICLE 5.

RESERVED RIGHTS; INDEMNIFICATION; FILINGS

 

SECTION 5.1.

Reserved Rights.

 

9

 

SECTION 5.2.

Indemnification.

 

10

 

SECTION 5.3.

Cooperation; Filings.

 

11

ARTICLE 6.

MISCELLANEOUS

 

SECTION 6.1.

Transaction Costs and Expenses.

 

11

 

SECTION 6.2.

Brokers, Finders, etc.

 

11

 

SECTION 6.3.

Announcements.

 

11

 

SECTION 6.4.

Counterparts; Effective Date.

 

11

 

SECTION 6.5.

Amendments, Etc.; Entire Purchase Agreement.

 

12

 

SECTION 6.6.

Successors and Assigns.

 

12

 

SECTION 6.7.

Governing Law.

 

12

 

SECTION 6.8.

Notices, Etc.

 

12

 

SECTION 6.9.

Severability of Provisions.

 

13

 

SECTION 6.10.

Headings, Etc.

 

13

 

SECTION 6.11.

Survival.

 

14

 

SECTION 6.12.

Further Assurances.

 

14

 

SECTION 6.13.

Tax Consequences

 

14

 

SECTION 6.14.

Due Diligence and Limited Recourse.

 

14

 

 

i

 

--------------------------------------------------------------------------------



EXECUTION VERSION

 

Exhibit A        Form of Assignment and Assumption Agreement

 

Exhibit B

Form of Bill of Sale

 

 

Schedule 1

The Lease Transaction, the Asset and Purchase Price

 

Schedule 2

Certain Documents

 

Schedule 3

Additional Requirements

 

Appendix I

Definitions

 

 

ii

 

--------------------------------------------------------------------------------



EXECUTION VERSION

 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT, dated as of October 30, 2007 (this “Purchase Agreement”),
between SGE (New York) Associates, a New York partnership (“Seller”), and
NorthWestern Corporation, a Delaware corporation (“Purchaser”).

W I T N E S S E T H

WHEREAS, Seller owns the Lease Transaction (such terms, and other capitalized
terms used herein without definition, being defined as provided in Section 1.1);

WHEREAS, Purchaser is the current Lessee referenced in the description of the
Lease Transaction; and

WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, all of Seller's right, title and interest in and to the Lease
Transaction on the terms and conditions, and subject to the limitations and
exclusions, set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:

ARTICLE 1. DEFINITIONS

 

SECTION 1.1.

Defined Terms.

(a)           For purposes of this Purchase Agreement, capitalized terms used
herein shall, unless otherwise expressly provided for or defined herein, have
the respective meanings set forth in Appendix I hereto.

(b)           All references in this Purchase Agreement to sections, paragraphs,
clauses, schedules, appendices and exhibits are to sections, paragraphs,
clauses, schedules, appendices and exhibits in and to this Purchase Agreement
unless otherwise indicated.

ARTICLE 2. SALE AND PURCHASE; OTHER AGREEMENTS

 

SECTION 2.1.

Sale and Purchase; Closing Date.

(a)           Subject to the terms and conditions set forth herein, on November
30, 2007, or such later date as the parties may agree or as Seller may direct
pursuant to Section 2.1(b) (the “Closing Date”), Seller agrees to sell,
transfer, convey and assign to Purchaser, and Purchaser agrees to purchase and
accept from Seller, the Lease Transaction, and Purchaser agrees to assume
Seller’s obligations pursuant to the Transaction Documents (the “Closing”).
Notwithstanding anything else herein, Seller shall expressly retain the right to
the payment of rent indicated on Part IV of Schedule 1 (which Purchaser shall
pay to Seller at Closing) and the rights set forth in Section 5.1.

(b)           In the event the approval of the transaction contemplated
hereunder by the Federal Energy Regulatory Commission (“FERC”) under Section 203
of the Federal Power Act is not obtained on or before December 14, 2007, Seller
may, in its sole discretion, delay the

 

1

 

--------------------------------------------------------------------------------



EXECUTION VERSION

 

Closing Date until January 7, 2008. Seller shall notify Purchaser in writing in
the event Seller elects to delay the Closing Date in accordance with this
Section 2.1(b).

 

SECTION 2.2.

Purchase Price; Payment.

(a)           The purchase price payable by Purchaser to Seller for the Lease
Transaction on the Closing Date (the “Purchase Price”) shall be the amount shown
on Part III of Schedule 1. The payment of the Purchase Price and other amounts
due hereunder shall be payable in lawful currency of the United States of
America in the manner contemplated by paragraph (b) of this Section 2.2.

(b)           Payment of the Purchase Price and any other amounts due to Seller
on the Closing Date shall be made to the account of SGE (New York) Associates,
account number 50050612 at Deutsche Bank, NY (ABA #021001033),by wire transfer
of immediately available funds, or in such other manner or to such other account
as Seller may direct in writing prior to the Closing Date.

 

SECTION 2.3.

Taxes.

Purchaser shall be responsible for payment of and shall indemnify Seller against
any taxes, assessments and similar charges imposed by any United States federal
or state government or any political subdivision of either thereof upon the
sale, assignment or transfer of the Lease Transaction as contemplated hereby to
the extent that such taxes are not the obligation of another Person (other than
Purchaser or Seller) under the Transaction Documents; provided, that Seller
shall cooperate with Purchaser with respect to mitigation of any such taxes and
Purchaser shall deliver to Seller sales/use tax resale exemption certificates or
other evidence of exemption as may be required or appropriate.

ARTICLE 3. CLOSING; CONDITIONS TO CLOSING

 

SECTION 3.1.

Time and Place of Closing.

The Closing in respect of the sale of the Lease Transaction shall take place at
the offices of Leonard, Street and Deinard, P.A., 150 South Fifth Street, Suite
2300, Minneapolis, Minnesota 55402 (or at such other location as the parties
hereto may agree) commencing at 11:00 a.m., Minneapolis time, on the Closing
Date. If the Closing has not occurred by January 31, 2008, either party (so long
as the failure to close has not occurred due to such party’s lack of good faith
effort) may terminate this Agreement upon written notice.

 

SECTION 3.2.

Seller's Conditions to Closing.

The obligation of Seller to sell, assign, transfer and convey the Lease
Transaction on the Closing Date as provided herein is subject to the compliance
(to the reasonable satisfaction of Seller) on or before the Closing Date with,
or the waiver by Seller on or before the Closing Date of, the following
conditions precedent:

(a)           Consents Under Other Obligations; Governmental Authority, Notices
and Approvals.

All approvals and consents of, or notices to, any Governmental Authority or any
trustee or holder of any indebtedness or obligation of Seller, and all other
legal actions which are required or advisable in connection with the
transactions contemplated by the Transfer

 

2

 

--------------------------------------------------------------------------------



EXECUTION VERSION

 

Documents, shall, to the reasonable satisfaction of Seller, have been duly
obtained, given or accomplished, including without limitation: the requirements
indicated on Schedule 3.

 

(b)

Closing Certificates.

Seller shall have received a certificate of a duly authorized officer of
Purchaser to the effect that the representations and warranties of Purchaser set
forth in Section 4.2 are true and correct in all material respects on and as of
the Closing Date with the same force and effect as though made on and as of such
date and that Purchaser has performed all agreements and satisfied all
conditions set forth in this Purchase Agreement required to be performed on or
before the Closing Date.

 

(c)

Litigation.

No action, suit, proceeding or investigation shall have been instituted or
threatened before any Governmental Authority, nor shall any order, writ,
judgment or decree have been issued or proposed to be issued by any Governmental
Authority as of the Closing Date, which in any case questions the validity or
legality of this Purchase Agreement, the transactions contemplated hereby or by
the Transaction Documents, or the ability of either party hereto to consummate
any of such transactions.

 

(d)

Documents to be Executed and Delivered.

This Purchase Agreement, the Bill of Sale acceptance, and the Assignment and
Assumption Agreement shall have been duly authorized, executed and delivered by
Purchaser. Purchaser shall have executed customary documents, including without
limitation, an assignment (or an acknowledgment of an assignment) to a
“qualified intermediary” as defined in Treasury Regulations Section
1.1031(k)-(1)(g)(4), and shall have taken such customary actions at Seller’s
expense, as may reasonably be requested by Seller for Seller to be able to
effectuate a “like-kind exchange” pursuant to Section 1031 of the Internal
Revenue Code.

 

(e)

Purchase Price.

Purchaser shall have paid the Purchase Price for the Lease Transaction and other
amounts due in the manner contemplated by Section 2.2.

 

(f)

Transfer Requirements.

Purchaser shall have duly taken such actions as are required to be taken by it
under the Transaction Documents with respect to the transfer, sale and
assignment of the Lease Transaction in accordance with the provisions of the
Transaction Documents, and shall otherwise have satisfied or be in compliance
with or obtained a waiver of the conditions or requirements under such
Transaction Documents applicable to the transferee of the Lease Transaction.

 

(g)

Change in Law.

Since the date of this Agreement, no change shall have occurred in Applicable
Law or interpretation thereof by any Governmental Authority, any of which, in
the reasonable opinion of Seller, would make it illegal or unduly burdensome for
Seller to fully perform its obligations under any Transfer Document.

 

(h)

Proceedings Satisfactory.

 

3

 

--------------------------------------------------------------------------------



EXECUTION VERSION

 

All proceedings taken in connection with the transactions contemplated hereby
and all documents and papers relating thereto shall be reasonably satisfactory
to Seller and Seller's counsel, and Seller and such counsel shall have received
copies of such documents and papers as Seller or such counsel may reasonably
request in connection therewith, all in form and substance satisfactory to
Seller and such counsel.

 

SECTION 3.3.

Purchaser's Conditions to Closing.

The obligation of Purchaser to acquire the Lease Transaction and to pay the
Purchase Price on the Closing Date as provided herein is subject to the
compliance (to the reasonable satisfaction of Purchaser) on or before the
Closing Date with, or the waiver by Purchaser on or before the Closing Date of,
the following conditions precedent:

(a)           Consents Under Other Obligations; Governmental Authority Notices
and Approvals.

All approvals and consents of, or notices to, any Governmental Authority or any
trustee or holder of any indebtedness or obligation of Purchaser, and all other
legal actions which are required or advisable in connection with the
transactions contemplated by the Transfer Documents, shall to the reasonable
satisfaction of Purchaser have been duly obtained, given or accomplished,
including without limitation: (i) the requirements indicated on Schedule 3; and
(ii) application for and an order granting authorization by FERC, under Section
203 of the Federal Power Act.

 

 

(b)

Closing Certificates.

Purchaser shall have received a certificate of a duly authorized officer of
Seller, dated the Closing Date, to the effect that the representations and
warranties of Seller set forth in Section 4.1 are true and correct in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of such date and that Seller has performed all
agreements and satisfied all conditions set forth in this Purchase Agreement
required to be performed on or before the Closing Date.

 

(c)

Litigation.

No action, suit, proceeding or investigation shall have been instituted or
threatened before any Governmental Authority, nor shall any order, writ,
judgment or decree have been issued or proposed to be issued by any Governmental
Authority as of the Closing Date, which in any case questions the validity or
legality of this Purchase Agreement, the transactions contemplated hereby or by
the Transaction Documents, or the ability of either party hereto to consummate
any of such transactions.

 

(d)

Documents to be Executed and Delivered.

This Purchase Agreement, the Bill of Sale and the Assignment and Assumption
Agreement shall have been duly authorized, executed and delivered by Seller.

 

(e)

Transfer Requirements.

Seller shall have duly taken such action and obtained such consents as are
required to be taken or obtained by it under the Transaction Documents with
respect to the transfer, sale and assignment of the Lease Transaction in
accordance with the provisions of the Transaction Documents, and shall otherwise
have satisfied or be in compliance with or obtained

 

4

 

--------------------------------------------------------------------------------



EXECUTION VERSION

 

a waiver of the conditions or requirements under the Transaction Documents
applicable to the transferor of the Lease Transaction.

 

(f)

Change in Law.

Since the date of this Agreement, no change shall have occurred in Applicable
Law or interpretation thereof by any Governmental Authority, any of which, in
the reasonable opinion of Purchaser, would make it illegal or unduly burdensome
for Purchaser to fully perform its obligations under any Transfer Document or
any of the Transaction Documents.

(g)           Proceedings Satisfactory. All proceedings taken in connection with
the transactions contemplated hereby and all documents and papers relating
thereto shall be reasonably satisfactory to Purchaser and Purchaser's counsel,
and Purchaser and such counsel shall have received copies of such documents and
papers as Purchaser or such counsel may reasonably request in connection
therewith, all in form and substance satisfactory to Purchaser and such counsel.

ARTICLE 4. REPRESENTATIONS, WARRANTIES AND AGREEMENTS

 

SECTION 4.1.

Representations, Warranties and Agreements of Seller.

Seller represents and warrants to, and agrees with, Purchaser as follows:

 

(a)

Organization, Corporate Authority, Etc.

Seller is a partnership duly established, validly existing and in good standing
under the laws of the State of New York, and is duly qualified to own or hold
under lease its properties and carry on its business as presently conducted in
each jurisdiction where the failure to be so qualified would have a material
adverse effect on Seller's business. Seller has all requisite power and
authority to enter into and perform its obligations under the Transfer
Documents. Seller's principal place of business and chief executive office is
located in Stamford, Connecticut.

 

(b)

Authorization, Etc.

This Purchase Agreement has been, and on or prior to the Closing Date the
Assignment and Assumption Agreement and Bill of Sale will have been, duly
authorized, executed and delivered by Seller. This Purchase Agreement does, and
the Assignment and Assumption Agreement and Bill of Sale when executed and
delivered will, assuming due authorization, execution, and delivery hereof and
thereof by Purchaser, constitute the legal, valid and binding obligations of
Seller enforceable against Seller in accordance with their respective terms,
except as enforcement of the terms hereof and thereof may be limited by
applicable bankruptcy, insolvency, reorganization, receivership, liquidation,
moratorium or similar laws affecting enforcement of creditors' rights and
remedies generally, as well as the award by courts of relief in lieu of specific
performance of contractual provisions.

 

(c)

No Violation.

None of the execution, delivery or performance by Seller of this Purchase
Agreement or any other Transfer Document, or the consummation by Seller of any
of the transactions contemplated hereby or thereby, will contravene any
Applicable Law binding on Seller or any of its property, or any provision of the
articles of incorporation or bylaws of Seller, or will result in a breach of, or
constitute a default under, or contravene any provision of, any

 

5

 

--------------------------------------------------------------------------------



EXECUTION VERSION

 

agreement or instrument to which Seller is a party or by which Seller or any of
its property is bound (which breach, default or contravention would have a
material adverse effect on such execution, delivery or performance), assuming
the approvals, consents and notices otherwise referenced herein are obtained.

 

(d)

No Consents and Approvals.

None of the execution, delivery or performance by Seller of this Purchase
Agreement or any other Transfer Document, nor the consummation by Seller of any
of the transactions contemplated hereby or thereby, requires (i) the consent,
license, approval or authorization of, the giving of notice to, the
registration, recording or filing of any documents with, or the taking of any
other action in respect of, any Governmental Authority , or (ii) stockholder
approval or the approval or consent of any trustee or holders of any
indebtedness of Seller, except such as have been obtained or effected on or
prior to the effective date hereof or are to be obtained or effected on or prior
to the Closing Date.

 

(e)

Prior Transfers.

Seller is and immediately prior to the Closing will be the sole owner of the
Lease Transaction.

 

(f)

Securities Laws.

Neither Seller nor anyone authorized to act on its behalf has directly or
indirectly offered the Lease Transaction or security (as defined in Section 2(l)
of the Securities Act) relating to an interest in the Lease Transaction for sale
to, or solicited any offer to acquire any such interest or security from, or has
sold any such interest or security to, any Person in violation of the
registration provisions of the Securities Act, and Seller will not directly or
indirectly make any such offer, solicitation or sale in violation of such
provisions of the Securities Act; provided, that the foregoing shall not be
deemed to impose on Seller any responsibility with respect to any such offer,
sale or solicitation by Purchaser.

 

(g)

No Defaults.

Seller is not in default under any of the Transaction Documents (other than any
default caused by a default by Purchaser under the Transaction Documents), any
mortgage, deed of trust, indenture, or other instrument or agreement to which it
is a party or by which it or any of its properties or assets may be bound, which
default or defaults, as the case may be, would have, in the aggregate, a
material adverse effect on Seller, the arrangements or transactions described in
the Transaction Documents, or on any of the transactions contemplated by, or on
Seller's ability to perform its obligations under, this Purchase Agreement or
any other Transfer Document to which it is a party.

 

(h)

Transaction Documents.

To the best of Seller’s knowledge after due inquiry, all material Transaction
Documents relating to the Lease Transaction are included in the list on Schedule
2.

 

(i)

Title; Transfer Documents.

Pursuant to the Assignment Agreement and Bill of Sale, Seller will convey to
Purchaser good and marketable title to the Lease Transaction, free and clear of
all Liens (other than as may be indicated in the Transaction Documents) created
by or arising through Seller.

 

6

 

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

(j)

No Material Litigation.

There are no pending or, to the best of Seller's knowledge, threatened
investigations, actions, suits or proceedings against Seller or affecting Seller
or its properties before any Governmental Authority, which would individually or
in the aggregate materially adversely affect the consummation of the
transactions contemplated by, or the performance by Seller of its obligations
under, this Purchase Agreement or any other Transfer Document to which it is a
party.

 

(k)

Condition of the Asset; Limitations on Representations, Warranties and
Liabilities. PURCHASER ACKNOWLEDGES THAT THE SALE OF THE LEASE TRANSACTION
HEREUNDER IS BEING MADE ON AN “AS IS” AND “WHERE IS” BASIS. EXCEPT AS
SPECIFICALLY SET FORTH IN THIS PURCHASE AGREEMENT, SELLER MAKES NO, HEREBY
DISCLAIMS ANY, AND PURCHASER HEREBY WAIVES ALL, OTHER REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, AS TO ANY MATTER WHATSOEVER CONCERNING THE LEASE
TRANSACTION OR THE ASSET INCLUDING, WITHOUT LIMITATION, THE SELECTION, QUALITY,
OR CONDITION THEREOF, OR MERCHANTABILITY, SUITABILITY, FITNESS FOR ANY
PARTICULAR PURPOSE, THE OPERATION, PERFORMANCE OR MAINTENANCE THEREOF, PATENT
INFRINGEMENT, ENVIRONMENTAL, PROPERTY OR USE ISSUES OR THE LIKE OR AS TO THE
FINANCIAL CONDITION, RESULTS OF OPERATIONS OR BUSINESS OF THE LESSEE, THE
TRANSACTIONS CONTEMPLATED HEREBY, THE ANTICIPATED OR EXPECTED RESULTS THEREOF TO
PURCHASER, INCLUDING, WITHOUT LIMITATION, THE TAX CONSEQUENCES TO PURCHASER OF
SUCH TRANSACTIONS UNDER FEDERAL, STATE OR LOCAL LAWS, OR ANY OTHER MATTER
WHATSOEVER. SELLER ALSO DISCLAIMS AND PURCHASER WAIVES ANY OBLIGATION OR
LIABILITY TO PURCHASER FOR LOSS OR INTERRUPTION OF USE, REVENUE, PROFIT OR
BUSINESS, AND FOR INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES.

 

SECTION 4.2.

Representations, Warranties and Agreements of Purchaser.

Purchaser represents and warrants to, and agrees with, Seller as follows:

 

(a)

Organization, Corporate Authority, Etc.

Purchaser is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware, and is duly qualified to own or hold
under lease its properties and carry on its business as presently conducted in
each jurisdiction where the failure to be so qualified would have a material
adverse effect on Purchaser's business. Purchaser has all requisite power and
authority to enter into and perform its obligations under this Purchase
Agreement and the Assignment and Assumption Agreement. Purchaser's principal
place of business and chief executive office is located in Sioux Falls, South
Dakota.

 

(b)

Authorization, Etc.

This Purchase Agreement has been, and on or prior to the Closing Date the other
Transfer Documents to which Purchaser is a party will have been, duly
authorized, executed and delivered by Purchaser. This Purchase Agreement does,
and the other Transfer Documents to which Purchaser is a party when executed and
delivered will, assuming the due authorization, execution, and delivery hereof
and thereof by Seller, constitute the legal, valid and binding

 

7

 

--------------------------------------------------------------------------------



EXECUTION VERSION

 

obligations of Purchaser, enforceable against it in accordance with their
respective terms, except as enforcement of the terms hereof and thereof may be
limited by applicable bankruptcy, insolvency, reorganization, receivership,
liquidation, moratorium or similar laws affecting enforcement of creditors'
rights and remedies generally, as well as the award by courts of relief in lieu
of specific performance of contractual provisions.

 

(c)

No Violation.

None of the execution, delivery or performance by Purchaser of this Purchase
Agreement or any other Transfer Document, or the consummation by Purchaser of
any of the transactions contemplated hereby or thereby, will contravene any
Applicable Law binding on Purchaser or any of its property, or any provision of
the Certificate of Incorporation or Bylaws of Purchaser, or will result in a
breach of, or constitute a default under, or contravene any provision of, any
agreement or instrument to which Purchaser is a party or by which Purchaser or
any of its property is bound (which breach, default, or contravention would have
a material adverse effect on such execution, delivery or performance), assuming
the approvals, consents and notices otherwise referenced herein are obtained.

 

(d)

No Consents or Approvals.

None of the execution, delivery or performance by Purchaser of this Purchase
Agreement or any other Transfer Document to which it is a party, nor the
consummation by Purchaser of any of the transactions contemplated hereby or
thereby, requires (i) the consent, license, approval or authorization of, the
giving of notice to, the registration, recording or filing of any documents
with, or the taking of any other action in respect of, any Governmental
Authority, or (ii) stockholder approval or the approval or consent of any
trustee or holders of any indebtedness of Purchaser, except such as has been
obtained or effected on or prior to the effective date hereof or are to be
obtained or effected on or prior to the Closing Date.

 

(e)

Securities Laws.

Neither Purchaser nor anyone authorized to act on its behalf has directly or
indirectly offered the Lease Transaction or security (as defined in Section 2(l)
of the Securities Act) relating to an interest in the Lease Transaction for sale
to, or solicited any offer to acquire any such interest or security from, or has
sold any such interest or security to, any Person in violation of the
registration provisions of the Securities Act, and Purchaser will not directly
or indirectly make any such offer, solicitation or sale in violation of such
provisions of the Securities Act; provided, that the foregoing shall not be
deemed to impose on Purchaser any responsibility with respect to any such offer,
sale or solicitation by Seller.

 

(f)

No Defaults.

Purchaser is not in default under any of the Transaction Documents, any
mortgage, deed of trust, indenture, or other instrument or agreement to which it
is a party or by which it or any of its properties or assets may be bound, which
default or defaults, as the case may be, would have, in the aggregate, a
material adverse effect on Purchaser, the arrangements or transactions described
in the Transaction Documents, or on any of the transactions contemplated by, or
on Purchaser's ability to perform its obligations under, this Purchase Agreement
or any other Transfer Document to which it is a party.

 

(g)

No Material Litigation.

There are no pending or, to the best of Purchaser's knowledge, threatened
investigations, actions, suits or proceedings against Purchaser or affecting
Purchaser or its

 

8

 

--------------------------------------------------------------------------------



EXECUTION VERSION

 

properties before any Governmental Authority, which would individually or in the
aggregate materially adversely affect the consummation of the transactions
contemplated by, or the performance by Purchaser of its obligations under, this
Purchase Agreement or any other Transfer Document to which it is a party.

 

(h)

ERISA.

Purchaser is not intending to purchase and will not purchase the Lease
Transaction with the assets of an employee benefit plan (or its related trust)
as defined in Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended from time to time, or with the assets of any plan (or its
related trust) as defined in Section 4975(e)(1) of the Code.

 

(i)

Acquisition for Investment.

Purchaser is acquiring the Lease Transaction hereunder for its own account for
investment and not with a view to, or for sale in connection with, any
distribution of any portion thereof or any beneficial interest therein, and
Purchaser understands and agrees that any transfer of the Lease Transaction or
any portion thereof or any beneficial interest therein may only be made in
compliance with the Securities Act and other Applicable Law.

 

(j)

Net Worth.

Purchaser has, and shall at the time of the Closing continue to have, a net
worth of at least $50 million (as determined in accordance with generally
accepted accounting principles). In the event of an assignment of this Purchase
Agreement by Purchaser to an affiliate in accordance with Section 6.6, either
(i) such assignee shall have a net worth of at least $50 million (as determined
in accordance with generally accepted accounting principles) at the time of the
Closing or (ii) the provision in the Transaction Documents that the Owner
Participant shall remain secondarily liable unless the transferee of the Lease
Transaction has a net worth of at least $50 million at the time of transfer
shall have been waived by the required parties.

(k)         Montana Public Service Commission. The execution and delivery of
this Purchase Agreement and every other Transfer Document, and the consummation
of the transaction provided for hereunder, require no approval or authorization
of the Montana Public Service Commission under the Montana Code Annotated.

ARTICLE 5. RESERVED RIGHTS; INDEMNIFICATION; FILINGS

 

SECTION 5.1.

Reserved Rights.

(a)           Purchaser and Seller recognize and agree that Seller will continue
to be entitled to all benefits accrued and all rights vested pursuant to any and
all Transaction Documents in respect of the period prior to the Closing Date,
including, without limitation, all rights to indemnification in respect of tax
and other matters. Purchaser agrees that, in all matters relating to any such
rights, it shall act in a manner consistent with, and not in derogation of, any
rights of Seller under such Transaction Documents. Without limiting the
generality of the foregoing, Seller and Purchaser agree to take all action
reasonably necessary to facilitate the realization by each of them of their
respective rights under each Transaction Document.

(b)           If Purchaser shall receive any amount under any Transaction
Document or otherwise relating to the transactions contemplated thereby to which
Seller is entitled with respect to the period prior to the Closing Date (“Prior
Claims”), Purchaser shall promptly remit

 

9

 

--------------------------------------------------------------------------------



EXECUTION VERSION

 

such amount to Seller (together with, to the extent not paid over within five
Business Days following receipt, interest at the Prime Rate from the date of
receipt by Purchaser to the date of payment to Seller) and until so delivered
any such amount received by Purchaser shall be received and held in trust by
Purchaser for the benefit of Seller. If, on or after the Closing Date with
respect to any Transaction Document, Seller shall receive any amount relating to
the Lease Transaction (other than any amount received in respect of a Prior
Claim) owed to Purchaser, Seller shall promptly remit such amount to Purchaser
(together with, to the extent not paid over within five Business Days following
receipt, interest at the Prime Rate from the date of receipt by Seller to the
date of payment to Purchaser), and until so delivered any such amount received
by Seller shall be received and held in trust by Seller for the benefit of
Purchaser. Notwithstanding anything to the contrary, Seller shall expressly
retain the right to the payment of rent as indicated on Part IV of Schedule I.

 

SECTION 5.2.

Indemnification.

(a)           Notwithstanding the assumption by Purchaser of the obligations
under the Transaction Documents to which Seller is a party, Seller and Purchaser
agree that, as between themselves, Purchaser shall have no liability or
obligation as a result of, and Seller shall indemnify and hold Purchaser and its
respective successors, assigns, agents, employees and affiliates (together, the
“Purchaser Indemnified Parties”) harmless (on an after tax basis) against, and
shall pay and reimburse the Purchaser Indemnified Parties for any loss, cost or
other expense incurred, including reasonable attorney's fees, arising out of
(1) the breach of any representation or warranty of Seller set forth in this
Purchase Agreement or in any agreement, certificate, schedule, or other
instrument delivered to Purchaser pursuant hereto; (2) the breach of any of the
covenants or agreements of Seller contained in or arising out of this Purchase
Agreement or the transactions contemplated hereby; (3) any failure by Seller to
comply with the terms of the Transaction Documents to which it is a party prior
to the Closing Date; or (4) any liabilities or obligations of Seller under the
Transaction Documents for the period prior to the Closing Date.

(b)           Seller shall have no liability or obligation as a result of, and
Purchaser shall indemnify and hold Seller and its respective successors,
assigns, agents, employees and affiliates (together, the “Seller Indemnified
Parties”) harmless (on an after tax basis) against, and shall pay and reimburse
the Seller Indemnified Parties for any loss, cost or other expense incurred,
including reasonable attorney's fees, arising out of (1) the breach of any
representation or warranty of Purchaser set forth in this Purchase Agreement or
in any agreement, certificate, schedule, or other instrument delivered to Seller
pursuant hereto; (2) the breach of any of the covenants or agreements of
Purchaser contained in or arising out of this Purchase Agreement or the
transactions contemplated hereby; (3) any failure by Purchaser to comply with
the terms of the Transaction Documents assumed by Purchaser pursuant to the
Transfer Documents on or after the Closing Date; (4) any liabilities or
obligations of Purchaser under the Transaction Documents for the period on or
after the Closing Date; or (5) any claims or actions (by any Person) related to
any Montana Governmental Authority or the Applicable Law related thereto with
respect to this Purchase Agreement, the Transfer Documents, or the transactions
contemplated hereby or thereby; provided, however, that Purchaser shall not be
required to indemnify the Seller Indemnified Parties in connection with any
approval or consent which is both (i) in no way related to the Montana Public
Service Commission (or any successor thereto), and (ii) required to be obtained
by any of the Seller Indemnified Parties with respect to this Purchase
Agreement, the Transfer Documents, or the transactions contemplated hereby or
thereby, unless such indemnity is required under this Purchase Agreement
pursuant to a provision other than this clause (5).

 

10

 

--------------------------------------------------------------------------------



EXECUTION VERSION

 

 

SECTION 5.3.

Cooperation; Filings.

Each of the parties hereto agrees to promptly use reasonable efforts to take, or
cause to be taken, all action and to do, or cause to be done, all things
reasonably necessary, proper or advisable under Applicable Law or otherwise
(including to fulfill the requirements and conditions herein), to consummate the
transactions contemplated by this Purchase Agreement and each other Transfer
Document. Without limiting the foregoing, Purchaser agrees to exercise all
commercially reasonable efforts to obtain the FERC approval set forth in Section
3.3(a)(ii) hereof prior to November 30, 2007. Notwithstanding anything else to
the contrary, Purchaser, at its expense, shall be solely responsible for making,
revising and updating all notices, filings, permits, recordings and similar
matters with Governmental Authorities related to the transactions described
herein or otherwise related hereto, including without limitation (i) all of the
foregoing necessary or advisable to perfect, protect or otherwise secure the
first priority rights, title and interest of the holders of the Notes and the
Indenture Trustee, and (ii) Uniform Commercial Code financing statements in any
applicable jurisdiction related to the Owner Participant / Seller’s role in the
Transaction Documents and the transactions indicated therein.

ARTICLE 6. MISCELLANEOUS

 

SECTION 6.1.

Transaction Costs and Expenses.

Notwithstanding anything to the contrary, Purchaser agrees to pay the reasonable
fees and expenses of counsel and any other reasonable costs or expenses incurred
by any of itself, each Participant, each Owner Trustee and the Indenture Trustee
in connection with the transaction contemplated hereby and shall not have any
right to payment, reimbursement or indemnity for such fees and expenses as
against any other party. Purchaser shall pay such fees, costs and expenses even
if the contemplated transaction is not consummated. Seller shall be responsible
for its own fees and expenses in connection with the transaction contemplated
hereby.

 

SECTION 6.2.

Brokers, Finders, etc.

Each party represents to the other that it has dealt with no broker or finder in
connection with the transactions contemplated hereby, and no broker or Person
acting on such a party's behalf is entitled to any brokerage fee, financial
advisory fee, commission or finder's fee in connection with such transactions;
provided, however, Purchaser has retained West LB as its financial advisor and
Purchaser shall be responsible for all costs, fees and expenses related to West
LB.

 

SECTION 6.3.

Announcements.

Purchaser and Seller will consult with each other regarding press releases or
other public announcements related to this Purchase Agreement, the Assignment
and Assumption Agreement and any other Transaction Document, and the
transactions contemplated hereby or thereby, and neither Purchaser nor Seller
shall issue any such press release or announcement without the prior written
consent of the other, except as otherwise required by Applicable Law.

 

SECTION 6.4.

Counterparts; Effective Date.

This Purchase Agreement may be executed by the parties hereto in separate
counterparts (or upon separate signature pages bound together into one or more
counterparts), each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument. This Purchase Agreement shall become effective as

 

11

 

--------------------------------------------------------------------------------



EXECUTION VERSION

 

of the later of the dates set forth below under the signatures of the officers
of the parties hereto on the execution page hereof.

 

SECTION 6.5.

Amendments, Etc.; Entire Purchase Agreement.

Subject to the provisions of Section 5.1 hereof, this Purchase Agreement, the
Bill of Sale and the Assignment and Assumption Agreement contain the entire
agreement of the parties with respect to the subject matter hereof and thereof,
and supersede all prior or contemporaneous agreements and understandings between
the parties, whether written or oral (provided, however, for the avoidance of
doubt, nothing herein or otherwise shall effect Purchaser’s obligations under
the Transaction Documents unrelated to the owner participant interest). Neither
this Purchase Agreement, the Bill of Sale nor the Assignment and Assumption
Agreement, nor any of the terms hereof or thereof may be terminated, amended,
supplemented, waived or modified orally, but only by a written instrument which
purports to terminate, amend, supplement, waive or modify this Purchase
Agreement, the Bill of Sale and the Assignment and Assumption Agreement, or any
of the terms hereof or thereof, signed by the party against which the
enforcement of the termination, amendment, supplement, waiver or modification is
sought. No provision of this Purchase Agreement shall be varied, contradicted or
explained by any oral agreement, course of dealing or performance or any other
matter not set forth in such an instrument. No delay on the part of any party in
the exercise of any right, power or privilege hereunder shall operate as a
waiver thereof. No waiver on the part of any party of any such right, power or
privilege, nor any single or partial exercise of any such right, power or
privilege, shall preclude any further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies that any party may
otherwise have at law or in equity. The schedules, exhibits and appendices
attached to this Purchase Agreement constitute a part of this Purchase Agreement
and are incorporated herein by reference as if set forth in full in the main
body of this Purchase Agreement.

 

SECTION 6.6.

Successors and Assigns.

This Purchase Agreement shall be binding upon and inure to the benefit of and
shall be enforceable by the parties hereto and their respective successors and
assigns. Prior to the Closing, Purchaser may assign this Purchase Agreement
without the consent of Seller to any affiliate, it being understood and agreed
that no such transfer or assignment shall in any way release Purchaser from its
obligations and liabilities hereunder.

 

SECTION 6.7.

Governing Law.

This Purchase Agreement, including all matters of construction, validity and
performance, shall in all respects be governed by, and construed in accordance
with, the law of the State of New York applicable to contracts made in such
state and to be performed entirely within such state, without giving effect to
principles relating to conflicts of law.

 

SECTION 6.8.

Notices, Etc.

All notices, offers, acceptances, approvals, waivers, requests, demands,
declarations and other communications hereunder or under any instrument,
certificate or other instrument delivered in connection with the transactions
described herein shall be in writing, shall be addressed as provided below and
shall be considered as properly given (a) if delivered in person, (b) if sent by
overnight delivery service, (c) if mailed by first class United States mail,
postage prepaid, registered or certified with return receipt requested, (d) if
sent by prepaid telegram or by telex and confirmed, or (e) if sent by any
electronic data transmission equipment (followed by

 

12

 

--------------------------------------------------------------------------------



EXECUTION VERSION

 

first class mail) and confirmed. Notice so given shall be effective upon
receipt; provided, that if any notice is tendered to an addressee and the
delivery thereof is refused by such addressee, such notice shall be effective
upon such tender. For the purposes of notice, the address of the parties shall
be as set forth below; provided, that any party shall have the right to change
its address for notice hereunder to any other location by the giving of prior
notice to the other party in the manner set forth hereinabove. The initial
addresses of the parties hereto are as follows:

 

Seller:

SGE (NEW YORK) ASSOCIATES

120 Long Ridge Road

Stamford, CT 06927

Attention: Peter Tom

Fax: 203-357-4890

With a required copy to:

GE Energy Financial Services, Inc.

120 Long Ridge Road

Stamford, CT 06927

Attention: William Bradley, Esq.

Fax: 203-357-6632

 

 

Purchaser:

Northwestern Corporation

 

125 South Dakota Avenue

Sioux Falls, SD 57104

Attention: Thomas J. Knapp, Esq.

Fax: 419-831-5057

With a required copy to:

LEONARD, STREET AND DEINARD, P.A.

150 South Fifth Street

Suite 2300

Minneapolis, MN 55402

Attention: Tammie S. Ptacek

Fax: 612-335-1657

 

 

SECTION 6.9.

Severability of Provisions.

Any provision of this Purchase Agreement that is prohibited or unenforceable in
any respect in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof (which shall remain in full force and effect in such
jurisdiction) and shall be construed in order to carry out the intentions of the
parties hereto as nearly as may be possible, and such shall not affect the
validity or enforceability of such provision in any other jurisdiction.

 

SECTION 6.10.

Headings, Etc.

The headings and the table of contents used herein are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof, or in any way affect the

 

13

 

--------------------------------------------------------------------------------



EXECUTION VERSION

 

construction of, or be taken into consideration in interpreting, this Purchase
Agreement. Any reference to a specific section or Section number shall be
interpreted as a reference to that Section of this Purchase Agreement unless
otherwise expressly provided.

 

SECTION 6.11.

Survival.

The representations, warranties and covenants of the parties contained in this
Purchase Agreement, the Assignment and Assumption Agreement or in any
instrument, certificate or other document delivered in connection herewith or
therewith, shall survive execution and delivery hereof and of the Assignment and
Assumption Agreement.

 

SECTION 6.12.

Further Assurances.

Seller and Purchaser shall do and perform such further acts and execute and
deliver such further instruments as may be required by Applicable Law or
reasonably requested by either party to carry out and effectuate the purposes of
this Purchase Agreement and any other Transfer Documents and to more effectively
put Purchaser in possession and control of the Lease Transaction.

 

SECTION 6.13.

Tax Consequences.

Seller shall have no liability for the income tax consequences to Purchaser and,
subject to the second sentence of Section 3.2(d), Purchaser shall have no
liability for the income tax consequences to Seller as a result of the purchase
or sale of the Lease Transaction contemplated hereby. From and after the Closing
Date, neither Seller nor any affiliate of Seller will claim any tax benefits,
file any tax returns, or take any other action that would be inconsistent with
the status of Purchaser as the owner participant of the Lease Transaction for
federal, state and local tax purposes, except for the period of Seller's
ownership prior to the Closing Date.

 

SECTION 6.14.

Due Diligence and Limited Recourse.

Purchaser acknowledges and agrees that: (i) it has had a full and adequate
opportunity to independently perform, and has independently performed to the
extent Purchaser deems necessary or advisable, its own investigation, due
diligence and appraisal of the creditworthiness of the other parties to the
Transaction Documents, the value of the Asset, the Lease Transaction, and the
rights, liabilities and obligations related thereto; (ii) it is relying on its
own inspection and due diligence (and not any assurances or statements from
Seller) in entering into this Purchase Agreement and purchasing the Lease
Transaction; (iii) as the current Lessee under the Transaction Documents, it is
knowledgeable and aware of the Transaction Documents, the transactions and
arrangements described therein, and the Lease Transaction; and (iv) Seller's
obligations with respect to the Lease Transaction and the transactions related
to this Purchase Agreement shall be limited to the representations, warranties
and covenants of Seller set forth herein and in the Assignment and Assumption
Agreement.

 

[Signature page follows]

 

14

 

--------------------------------------------------------------------------------



EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the day and year set forth below under the signatures of their
respective officers.

 

SELLER:

 

 

SGE (NEW YORK) ASSOCIATES

 

 

 

By its Manager, General Electric Capital Corporation

 

 

 

By:

/s/ Randall F. Hornick

 

 

 

Its Authorized Signatory

 

 

 

 

 

 

 

 

 

October 30, 2007

 

 

PURCHASER:

 

 

NORTHWESTERN CORPORATION

 

 

 

 

 

 

 

By:

/s/ Paul J. Evans

 

 

 

Name:

Paul J. Evans

 

 

 

Title:

Treasurer

 

 

 

 

October 30, 2007

 

 

 

 

[Signature Page to Northwestern Lease Transaction Purchase Agreement]

 

15

 

--------------------------------------------------------------------------------



EXECUTION VERSION

 

EXHIBIT A

ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of the later of the dates set
forth below the signatures hereto, (this “Agreement”), between SGE (New York)
Associates, a New York Partnership (“Seller”), and NorthWestern Corporation, a
Delaware corporation (“Purchaser”).

SECTION 1. Definitions. For purposes of this Agreement, the following specific
terms shall have the respective meanings set forth below.

Asset shall mean the property that is subject to the Transaction Documents, as
further described in Part II of Schedule 1 hereto.

Indenture Trustee shall mean the Person identified as such in Schedule 1 to this
Agreement or the successor thereto.

Lien shall mean any mortgage, pledge, security interest, encumbrance, lien,
easement, servitude or charge of any kind.

Loan Participants shall mean the Persons identified as such in Schedule 1 to
this Agreement or the successors thereto.

Owner Trustee shall mean the Person identified as such in Schedule 1 to this
Agreement or the successor thereto.

Person shall mean any individual, corporation, limited liability company,
partnership, joint venture, business association, joint stock company, trust or
unincorporated organization or any government or political subdivision thereof
or any governmental agency.

Purchase Agreement shall mean the Purchase Agreement dated as of October 30,
2007 between the Seller and Purchaser.

Transaction shall mean the Lease Transaction identified in Part I of Schedule 1
hereto.

Transaction Documents shall mean all of the agreements, instruments,
certificates, financing statements and other documents of any nature executed in
connection with the Transaction, including any amendments, modifications or
supplements thereof from time to time, including the documents listed on
Schedule 2 to this Agreement and all Operative Documents.

Capitalized terms used herein without definition shall have the meanings
assigned to them in or by reference to the Transaction Documents.

SECTION 2. Sale and Assignment. (a) Seller, for good and valuable consideration
to it, receipt of which is hereby acknowledged, does hereby assign, transfer,
sell and convey unto Purchaser all of Seller’s right, title and interest in and
to the Transaction, subject to no Liens (other than as may be indicated in the
Transaction Documents) created by or arising through Seller.

(b) EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT AND THE PURCHASE
AGREEMENT, THE SALE OF THE TRANSACTION IS ON AN “AS IS” AND “WHERE IS” BASIS AND
SELLER MAKES NO, HEREBY DISCLAIMS ANY, AND PURCHASER HEREBY WAIVES ALL, OTHER
REPRESENTATIONS OR WARRANTIES,

 

1

 

--------------------------------------------------------------------------------



EXECUTION VERSION

 

EXPRESS OR IMPLIED, AS TO ANY MATTER WHATSOEVER CONCERNING THE TRANSACTION OR
THE ASSET INCLUDING, WITHOUT LIMITATION, THE SELECTION, QUALITY, OR CONDITION
THEREOF, OR MERCHANTABILITY, SUITABILITY, FITNESS FOR ANY PARTICULAR PURPOSE,
THE OPERATION, PERFORMANCE OR MAINTENANCE THEREOF, PATENT INFRINGEMENT,
ENVIRONMENTAL, PROPERTY OR USE ISSUES OR THE LIKE OR AS TO THE FINANCIAL
CONDITION, RESULTS OF OPERATIONS OR BUSINESS OF THE LESSEE, THE TRANSACTIONS
CONTEMPLATED HEREBY, THE ANTICIPATED OR EXPECTED RESULTS THEREOF TO PURCHASER,
INCLUDING, WITHOUT LIMITATION, THE TAX CONSEQUENCES TO PURCHASER OF SUCH
TRANSACTIONS UNDER FEDERAL, STATE OR LOCAL LAWS, OR ANY OTHER MATTER WHATSOEVER.
SELLER ALSO DISCLAIMS AND PURCHASER WAIVES ANY OBLIGATION OR LIABILITY TO
PURCHASER FOR LOSS OR INTERRUPTION OF USE, REVENUE, PROFIT OR BUSINESS, AND FOR
INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES.

SECTION 3. Assumption. Subject to Section 5.1 of the Purchase Agreement,
(a) Purchaser hereby (i) assumes the duties and obligations of Seller / “Owner
Participant” under the Transaction Documents, (ii) shall hereafter be deemed a
party to the Transaction Documents as “Owner Participant”, (iii) confirms that
it has the requisite corporate power and authority to enter into and carry out
the transactions contemplated by the Transaction Documents, (iv) makes, with
respect to itself as of the date hereof, the representations and warranties of
the “Owner Participant” contained in the Transaction Documents mutatis mutandis;
and (v) agrees that it shall be bound by all the terms of, and undertakes all
the obligations of Seller / “Owner Participant” contained in, the Transaction
Documents. Each of the foregoing is for the benefit of Seller, Lessee, Owner
Trustee, Indenture Trustee, and each Loan Participant.

(b) Purchaser and Seller hereby covenant and agree to execute and to deliver to
the other parties to the Transaction Documents from time to time such other
documents, instruments and agreements as they reasonably may request in order to
further evidence the assignment, assumption and substitution effected hereby or
otherwise to carry out the purposes and intent of this Agreement.

(c) Upon the effectiveness hereof, Seller shall be released and discharged from
each obligation, liability or duty pursuant to the Transaction Documents arising
or accruing on or after the date of effectiveness hereof and Purchaser shall be
substituted in lieu of Seller as a party to each of the Transaction Documents to
which Seller is a party.

SECTION 4. Representations and Warranties of Purchaser.

Purchaser represents and warrants to Seller, Lessee, Owner Trustee, Indenture
Trustee, and each Loan Participant as follows:

(a) Organization, Corporate Authority, Etc. Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and is duly qualified to own its properties and carry on its business
in each jurisdiction where the failure to be so qualified would have a material
adverse effect on Purchaser's business. Purchaser has all requisite power and
authority to enter into and perform its obligations under this Agreement and
each Transaction Document.

(b) Authorization, Etc. This Agreement has been duly authorized, executed and
delivered by Purchaser and Purchaser has the requisite power and authority to
enter into and carry out the transactions contemplated by the Transaction
Documents. This Agreement and each of the Transaction Documents, by virtue of
this Agreement, constitutes, assuming the due authorization, execution, and
delivery hereof by Seller and of the Transaction Documents by

 

2

 

--------------------------------------------------------------------------------



EXECUTION VERSION

 

each of the other parties thereto, the legal, valid and binding obligation of
Purchaser, enforceable against it in accordance with its terms, except as
enforcement of the terms hereof and thereof may be limited by applicable
bankruptcy, insolvency, reorganization, liquidation, moratorium or similar laws
affecting enforcement of creditors' rights generally, as well as the award by
courts of relief in lieu of specific performance of contractual provisions.

(c) No Violation. None of the execution, delivery or performance by Purchaser of
this Agreement, or the consummation of any of the transactions contemplated
hereby will contravene any provision of, or create a relationship which would be
in violation of, any applicable laws, orders or regulations, or any provision of
the organizational documents of Purchaser, or will result in a breach of, or
constitute a default under, or contravene any provision of, any agreement or
instrument to which Purchaser is a party or by which Purchaser or any of its
property is bound (which breach, default, or contravention would have a material
adverse effect on such execution, delivery or performance).

(d) No Consents or Approvals. None of the execution, delivery or performance by
Purchaser of this Agreement or the performance by Purchaser of the obligations
under the Transaction Documents, nor the consummation by Purchaser of any of the
transactions contemplated hereby or thereby requires the consent or approval of,
the giving of notice to, the registration, recording or filing of any documents
with, or the taking of any other action in respect of, any governmental
authority, except such as has been obtained or effected on or prior to the
effective date hereof.

(e) ERISA. Purchaser is not purchasing the Transaction with the assets of an
employee benefit plan (or its related trust) as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended from time to time
(“ERISA”), or with the assets of any plan (or its related trust) as defined in
Section 4975(e)(1) of the Internal Revenue Code (as amended).

(f) No Litigation. There are no actions, suits or proceedings, whether or not
purportedly on behalf of Purchaser, pending or (to the knowledge of Purchaser)
threatened against or affecting Purchaser or any property rights of Purchaser at
law or in equity, or before any commission or other administrative agency,
which, if determined adversely to Purchaser would materially and adversely
affect its ability to perform its obligations under the Transaction Documents.

(g) Acquisition for Investment. Purchaser is acquiring the Transaction for its
own account for investment and not with a view to, or for sale in connection
with, any distribution of any portion thereof or any beneficial interest
therein, and Purchaser understands and agrees that any transfer of the
Transaction or any portion thereof or any beneficial interest therein may only
be made in compliance with the Securities Exchange Act of 1933, as amended, and
other applicable law, subject to the Transaction Documents to which it is or
will become subject.

(h) Transfer of Interest. Neither Purchaser nor any affiliate thereof nor anyone
authorized by it has offered the Transaction or any similar interests for sale
to, or solicited offers to acquire any thereof from, or otherwise approached or
negotiated with respect thereto with, any prospective purchaser, other than
Seller; and Purchaser agrees that neither it nor any affiliate thereof nor
anyone authorized by it has sold or offered or will sell or offer the
Transaction or any similar interests for sale to, or has solicited or will
solicit any offer to acquire any of the same from, or has otherwise approached
or negotiated or will otherwise approach or negotiate in respect thereof with,
any person or persons so as to bring the offering and sale of the Transaction or
any part thereof within the registration requirements of the Securities Act.

(i) Net Worth and Purchaser Obligations. As of the Closing Date, Purchaser has a
net worth of at least $50 million (as determined in accordance with generally
accepted accounting

 

3

 

--------------------------------------------------------------------------------



EXECUTION VERSION

 

principles). Nothing herein or otherwise shall effect Purchaser’s obligations
under the Transaction Documents unrelated to the owner participant interest
(such as Purchaser’s obligation to pay rent as lessee, etc.).

SECTION 5. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of and shall be enforceable by the parties hereto and their
respective successors and assigns and shall inure to the benefit of the other
parties to the Transaction Documents and their respective successors and
assigns.

SECTION 6. Governing Law. This Agreement, including all matters of construction,
validity and performance, shall in all respects be governed by, and construed in
accordance with, the law of the State of New York applicable to contracts made
in such state and to be performed entirely within such state, without giving
effect to principles relating to conflicts of law.

SECTION 7. Counterparts; Effective Date. This Agreement may be executed by the
parties hereto in separate counterparts (or upon separate signature pages bound
together into one or more counterparts), each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument. This Agreement shall become
effective as of the later of the dates set forth below under the signatures of
the officers of the parties hereto on the execution page hereof (“Effective
Date”).

 

[Signature page follows]

 

4

 

--------------------------------------------------------------------------------



EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the day and year set forth below under the signatures of their
respective officers.

 

SELLER:

 

 

SGE (NEW YORK) ASSOCIATES

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Its

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

, 2007

 

 

PURCHASER:

 

 

NORTHWESTERN CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

, 2007

 

 

 

 

[Signature Page to Assignment and Assumption Agreement]

 

 

5

 

 